             Case 20-34879 Document 55 Filed in TXSB on 10/12/20 Page 1 of 25




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                            §
    In re:                                                  §
                                                            §       Chapter 11
                              1
    EAGLE PIPE, LLC,                                        §
                                                            §       Case No. 20-34879 (MI)
              Debtor.                                       §

            DEBTOR’S MOTION FOR (I) AN ORDER (A) APPROVING BIDDING
           PROCEDURES AND CERTAIN BID PROTECTIONS, (B) SCHEDULING
        BID DEADLINE, AUCTION DATE, AND SALE HEARING AND APPROVING
        FORM AND MANNER OF NOTICE THEREOF; AND (C) APPROVING CURE
       PROCEDURES AND THE FORM AND MANNER OF NOTICE THEREOF; AND
       (II) AN ORDER APPROVING THE SALE OF SUBSTANTIALLY ALL OF THE
       DEBTOR’S ASSETS FREE AND CLEAR OF LIENS, CLAIMS AND INTERESTS

             EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL BE CONDUCTED ON THIS
             MATTER ON OCTOBER 22, 2020, AT 3:30 PM (CENTRAL TIME). IF YOU OBJECT TO THE
             RELIEF REQUESTED OR YOU BELIEVE THAT EMERGENCY CONSIDERATION IS NOT
             WARRANTED, YOU MUST EITHER APPEAR AT THE HEARING OR FILE A WRITTEN
             RESPONSE PRIOR TO THE HEARING. OTHERWISE, THE COURT MAY TREAT THE
             PLEADING AS UNOPPOSED AND GRANT THE RELIEF REQUESTED.
             PLEASE NOTE THAT ON MARCH 24, 2020, THROUGH THE ENTRY OF GENERAL ORDER 2020-
             10, THE COURT INVOKED THE PROTOCOL FOR EMERGENCY PUBLIC HEALTH OR SAFETY
             CONDITIONS.
             IT IS ANTICIPATED THAT ALL PERSONS WILL APPEAR TELEPHONICALLY AND ALSO
             MAY APPEAR VIA VIDEO AT THIS HEARING.
             AUDIO COMMUNICATION WILL BE BY USE OF THE COURT’S REGULAR DIAL-IN NUMBER.
             THE DIAL-IN NUMBER IS +1 (832)-917-1510. YOU WILL BE RESPONSIBLE FOR YOUR OWN
             LONG-DISTANCE CHARGES. YOU WILL BE ASKED TO KEY IN THE CONFERENCE ROOM
             NUMBER. JUDGE ISGUR’S CONFERENCE ROOM NUMBER IS 954554.
             YOU MAY VIEW VIDEO VIA GOTOMEETING. TO USE GOTOMEETING, THE COURT
             RECOMMENDS THAT YOU DOWNLOAD THE FREE GOTOMEETING APPLICATION. TO
             CONNECT, YOU SHOULD ENTER THE MEETING CODE “JUDGEISGUR” IN THE
             GOTOMEETING APP OR CLICK THE LINK ON JUDGE ISGUR’S HOME PAGE ON THE
             SOUTHERN DISTRICT OF TEXAS WEBSITE. ONCE CONNECTED, CLICK THE SETTINGS
             ICON IN THE UPPER RIGHT CORNER AND ENTER YOUR NAME UNDER THE PERSONAL
             INFORMATION SETTING.
             HEARING APPEARANCES MUST BE MADE ELECTRONICALLY IN ADVANCE OF THE
             HEARING. TO MAKE YOUR ELECTRONIC APPEARANCE, GO TO THE SOUTHERN
             DISTRICT OF TEXAS WEBSITE AND SELECT “BANKRUPTCY COURT” FROM THE TOP
             MENU. SELECT “JUDGES’ PROCEDURES,” THEN “VIEW HOME PAGE” FOR JUDGE ISGUR.
             UNDER “ELECTRONIC APPEARANCE,” SELECT “CLICK HERE TO SUBMIT ELECTRONIC
             APPEARANCE”. SELECT THE CASE NAME, COMPLETE THE REQUIRED FIELDS, AND
             CLICK “SUBMIT” TO COMPLETE YOUR APPEARANCE. SUBMITTING YOUR APPEARANCE
             ELECTRONICALLY IN ADVANCE OF THE HEARING WILL NEGATE THE NEED TO MAKE
             AN APPEARANCE ON THE RECORD AT THE HEARING.


1
    The last four digits of Debtor’s federal tax identification number are (1119).


4822-7919-9436.7
          Case 20-34879 Document 55 Filed in TXSB on 10/12/20 Page 2 of 25




         THE EARLIEST RELIEF SOUGHT IN THIS MOTION IS OCTOBER 22, 2020.


         Eagle Pipe, LLC, the above-captioned debtor and debtor in possession (the “Debtor”), files

this Motion (the “Motion”), for (i) entry of an order, substantially in the form attached hereto as

Exhibit A (the “Bidding Procedures Order”), (a) approving bidding procedures (the “Bidding

Procedures”), in substantially the same form as those attached to the Bidding Procedures Order as

Appendix 1, and certain bidding protections set forth therein to be used for the proposed sale (the

“Proposed Sale”) of substantially all of the Debtor’s assets (the “Assets”), (b) scheduling the bid

deadline, auction date and sale hearing and approving the form and manner of notice thereof; and

(c) approving procedures for the potential assumption and assignment of executory contracts and

unexpired leases to cure any default pursuant to section 365(b)(1) of the Bankruptcy Code and the

form and manner of notice thereof; and (ii) following a subsequent hearing (the “Sale Hearing”), 2

the entry of an order (the “Sale Order”), substantially in the form attached hereto as Exhibit B, (a)

approving the sale of the Assets to the successful purchaser (the “Successful Bidder”) to be

determined at auction (the “Auction”), free and clear of liens, claims and interests, (b) approving

the APA and the obligations incurred by the Successful Bidder thereunder, and (c) granting related

relief. In support of the Motion, the Debtor respectfully represents:

                                      JURISDICTION AND VENUE

         1.        The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §1334. This

matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (M), (N), and (O).

         2.        Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.




2
  As set forth below and in the Bidding Procedures, the Debtor reserves the right to cancel the Sale Hearing if at, or
prior to, the Auction, a Plan Transaction (as defined in the Bidding Procedures) is accepted and will be pursued.


                                                          2
4822-7919-9436.7
          Case 20-34879 Document 55 Filed in TXSB on 10/12/20 Page 3 of 25




         3.        The bases for the relief requested herein are sections 105, 363 and 365 of title 11 of

the United States Code (the “Bankruptcy Code”) and Rules 2002, 6004, and 6006 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                         PROCEDURAL HISTORY AND BACKGROUND

         4.        On October 5, 2020 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code.

         5.        Pursuant to sections 1107 and 1108 of the Bankruptcy Code, the Debtor remains in

possession of its property and is managing its business as a debtor in possession. No trustee,

examiner or official committee has been appointed.

         6.        Formed in 2013, the Debtor is a full-service distributor and supply-chain logistics

provider for oil country tubular goods (“OCTG”), as well as a wide variety of associated products

and services to the upstream, midstream, and municipal & industrial industries. Combining

unmatched proprietary analytics, coupled with enhanced supply models, the Debtor is recognized

as the market-leader for providing forward-thinking supply chain capabilities.

         7.        The Debtor is an authorized distributor for tier-1 domestics pipe mills and product

manufacturers. The Debtor maintains strategically located turnkey stocking yards with service

and freight infrastructure throughout the United States, which provides its customers with a “one

stop shop” for all their OCTG needs.

         8.        A more detailed description of the Debtor’s business and the facts and

circumstances supporting the Debtor’s chapter 11 case is set forth in the Declaration of Jared Light

in Support of Eagle Pipe, LLC’s Chapter 11 Petition and First Day Relief [Docket No. 17].

         9.        The Court’s Interim Order (I) Authorizing the Debtor to Use Cash Collateral; (II)

Granting Adequate Protection; (III) Scheduling a Final Hearing; and (IV) Granting Related Relief

[Docket No. 32] (the “Cash Collateral Order”) sets forth certain sale milestones (the “Milestones”)

                                                     3
4822-7919-9436.7
          Case 20-34879 Document 55 Filed in TXSB on 10/12/20 Page 4 of 25




to which the Debtor agreed in conjunction with reaching an agreement for the consensual interim

and final use of cash collateral with its prepetition secured lenders. See Cash Collateral Order

¶ 18.

         10.       As set forth in the Cash Collateral Order, the Secured Parties (as defined in the Cash

Collateral Order) hold perfected first-priority security interests in substantially all of the Debtor’s

Assets, including inventory, accounts, cash and certain causes of action described in the Cash

Collateral Order. The Debtor has stipulated to the amount of the Secured Parties’ pre-petition

claim. While the Debtor is optimistic that the sale process described herein will generate a

purchase price in excess of the secured debt owed to the Secured Parties, the Debtor believes the

Secured Parties will ultimately consent to a free and clear sale under section 363(f) of the

Bankruptcy Code, even if the sale is insufficient to pay the Secured Parties in full. As of the filing

of this Motion, the Secured Parties have not consented to such a sale.

                                         RELIEF REQUESTED

         11.       This Motion seeks relief in two stages.         First, the Debtor seeks an order,

substantially in the form attached hereto as Exhibit A, approving the Bidding Procedures,

authorizing the Auction, and scheduling the Sale Hearing. Second, the Debtor seeks an order,

substantially in the form attached hereto as Exhibit B, approving the Proposed Sale and related

transactions at the Sale Hearing.

A.       Proposed Sale Timeline

         12.       The Debtor proposes to solicit bids, conduct the Auction, and have a Proposed Sale

approved on the following timeline:




                                                     4
4822-7919-9436.7
          Case 20-34879 Document 55 Filed in TXSB on 10/12/20 Page 5 of 25




     Hearing to Approve Bidding Procedures                          October 22, 2020 at 3:30 p.m. (CT)
     Deadline to file initial Cure Notice:                          November 4, 2020
     Deadline for Notice of Stalking Horse:                         November 9, 2020
     Deadline to submit bids (the “Bid Deadline”):                  November 16, 2020 at 4:00 p.m. (CT)
     Deadline for objections to Sale, including Cure
     Amounts: 3                                                     November 18, 2020 at 4:00 p.m. (CT)
     Notifications to Qualified Bidders:                            November 19, 2020
     Auction:                                                       November 20, 2020 at 10:00 a.m. (CT)
     Return of Deposit to non-Qualified Bidders:                    By November 23, 2020
     Deadline to file notice of Auction results:                    November 24, 2020
     Deadline to object to Auction results:                         November 27, 2020 at 4:00 p.m. (CT)
     Sale Hearing:                                                  November 30, 2020 at 9:00 a.m. (CT)
     Deadline to consummate Sale:                                   December 11, 2020

          13.      The Debtor believes that the above timeline is reasonable under the circumstances,

and otherwise complies with the Milestones and requirements for the sale process set forth in the

Cash Collateral Order. 4 The Debtor has begun an expedited marketing process to provide parties

in the industry an opportunity to file bids. These deadlines are consistent with deadlines often

established for asset sales in other chapter 11 cases.

B.        Bidding Procedures

          14.      The Debtor requests that the Court approve the Bidding Procedures, attached to the

Bidding Procedures Order as Exhibit 1. The Bidding Procedures are designed to maximize value

for the Debtor’s estate while ensuring an orderly process. The Bidding Procedures describe,

among other things, the manner in which bidders and bids become “qualified,” the receipt and

negotiation of bids received, the conduct of any Auction, the ultimate selection of the Successful


3
  The Debtor has advised counsel for the Administrative Agent that it is willing to extend such deadline by stipulation
of the parties, without prejudice to further extensions.
4
  By e-mail from counsel to the Administrative Agent on October 9, 2020, the original deadline of October 9, 2020,
for the filing of this Motion, was extended to October 12, 2020, with the consent of the Secured Parties.

                                                          5
4822-7919-9436.7
          Case 20-34879 Document 55 Filed in TXSB on 10/12/20 Page 6 of 25




Bidder, and the Court’s approval thereof. The Bidding Procedures also address the various

combinations and permutations that may occur during the process, to wit, an all-asset, going

concern sale or a sale or sales of a smaller portion of the Debtor’s assets.

         15.       The proposed Bidding Procedures provide, in summary fashion, as follows: 5

                 (a)    Sale of Assets or Going Concern Transaction: The Debtor is entertaining bids
         for a proposed (i) sale of all of its assets or (ii) going concern sale.

                 Any Successful Bidder(s) will be obligated to assume the assumed liabilities as may
         be set forth in any purchase agreement and the Debtor will assume and assign the assumed
         contracts to the Successful Bidder(s), as may be set forth in any purchase agreement(s)
         accepted by the Debtor.

                (b)     “As Is, Where Is”: Any Proposed Sale(s) entered into with the Debtor will be
         on an “as is, where is” basis and without representations or warranties of any kind, nature,
         or description by the Debtor, its agents, or estate, except as may be set forth in a purchase
         agreement(s) with a Successful Bidder(s).

                 (c)      Free of Any and All Claims and Interests: Any Proposed Sale entered into
         with the Debtor will be free and clear of all liens, claims, interests, and encumbrances
         (collectively, the “Claims and Interests”), with such Claims and Interests attaching to the net
         proceeds of the sale.

                 (d)      Participation and Bid Requirements: Any person or entity who wishes to
         participate in the Bidding Process (a “Potential Bidder”) must become a Qualified Bidder as
         indicated within the Bidding Procedures.

                 (e)     Due Diligence: Following execution of a Confidentiality Agreement, the
         Debtor will afford each Potential Bidder an opportunity to perform due diligence with respect
         to its businesses and assets. The Debtor has designated B. Riley Advisory Services
         (“B. Riley”) to coordinate all reasonable requests for additional information and due
         diligence access from Potential Bidders about the businesses or the Assets. After the Bid
         Deadline, the Debtor and B. Riley are not required to furnish any information of any kind
         related to the businesses or the Assets to any person that is not a Qualified Bidder.

                 (f)    Bid Deadline: A Qualified Bidder (other than a potential Stalking Horse
         Bidder and the Secured Parties) who desires to make a bid must deliver written copies of its
         bid, along with the Required Bid Documents (as defined within the Bidding Procedures) to
         the Debtor, B. Riley, any statutory committee (the “Committee”), and counsel to the

5
 This summary is qualified in its entirety by reference to the provisions of the Bidding Procedures themselves. In the
event of any inconsistencies between this summary and the Bidding Procedures, the terms of the Bidding Procedures
shall govern. Unless otherwise defined, capitalized terms shall have the meanings ascribed to them in the Bidding
Procedures.


                                                          6
4822-7919-9436.7
          Case 20-34879 Document 55 Filed in TXSB on 10/12/20 Page 7 of 25




         Administrative Agent (and together with the Committee, the “Consulting Parties”) at the
         addresses contained within the Bidding Procedures no later than 4:00 p.m. Central Time on
         November 16, 2020 (the “Bid Deadline”).

                 (g)     Qualified Bids: Administrative Agent, on behalf of the Secured Parties is
         deemed to be a Qualified Bidder. A bid (other than any bid proposed by a potential Stalking
         Horse Bidder or the Agent) will be deemed a “Qualified Bid”, as determined by the Debtor
         after consultation with the Consulting Parties, and considered by the Debtor only if the bid:

                         i.        is on terms and conditions (other than the amount of the consideration
                   and the particular liabilities being assumed) that are substantially similar to, and are
                   not materially more burdensome or conditional to the Debtor than, those contained in
                   the APA;

                        ii.       contains no contingencies of any type, other than Bankruptcy Court
                   approval of the Proposed Sale and any applicable regulatory conditions;

                       iii.       other than any Stalking Horse Bid(s) that may be designated by the
                   Debtor, is not conditioned upon any bid protections (such as a topping fee,
                   termination fee, expense reimbursement, or similar type of payment);

                       iv.       contains the acknowledgements and representations as listed in the
                   Bidding Procedures;

                         v.       includes a list of assumed contracts and assumed liabilities (if any),
                   and a commitment to consummate the Proposed Sale and the assumption of the
                   assumed liabilities (if any) within not more than seven (7) days after entry of an
                   order by the Bankruptcy Court approving such Proposed Sale;

                        vi.       identifies each regulatory and third-party approval required for the
                   bidder to consummate the Proposed Sale, if any, and the time period within which
                   the bidder expects to receive such regulatory and third-party approvals;

                         vii.        discloses (i) the identity of the Potential Bidder (including the
                   identification of any authorized officers, directors, shareholders and/or the ultimate
                   beneficial owners of the Potential Bidder) and the terms of such participation, and
                   (ii) any other term sheets and other written or oral understandings between the Potential
                   Bidder and its affiliates on one hand, and any insider (as defined in section 101(31) of
                   the Bankruptcy Code) of the Debtor, on the other;

                      viii.        is received by the Bid Deadline;

                        ix.        is accompanied by a cash deposit by wire transfer in an amount
                   equal to 10% of the aggregate value of the cash and non-cash consideration of the
                   bid to be held in an escrow account to be identified and established by the Debtor
                   (the “Deposit”); provided that neither of the Secured Parties shall be required to
                   provide a deposit with respect to the portion of any bid that is a Credit Bid; and


                                                      7
4822-7919-9436.7
          Case 20-34879 Document 55 Filed in TXSB on 10/12/20 Page 8 of 25




                        x.        contemplates payment in cash, in full, upon the closing of the
                   Proposed Sale (other than a Credit Bid (as defined below)), unless the Debtor agrees
                   otherwise, after consultation with the Consulting Parties.

                 (h)    Auction: If the Debtor receives more than one Qualified Bid, an auction
         (the “Auction”) will be conducted, upon notice to all Qualified Bidders who have submitted
         Qualified Bids, at 10:00 a.m. Central Time on November 20, 2020, virtually and/or at the
         offices of Gray Reed, 1300 Post Oak Boulevard, Suite 2000, Houston, Texas 77056, in
         accordance with the terms of the Bidding Procedures.

                 (i)     Closing of Auction Selection of Successful Bid: The Auction will continue
         until there is only one bid that the Debtor determine, in its business judgment, after
         consultation with the Consulting Parties, is the highest or otherwise best Qualified Bid for
         each asset or group of assets (such bid being the “Successful Bid” and the bidder making
         such bid, the “Successful Bidder”).

                 (j)     Back-Up Bidder. If there is an Auction, the Qualified Bidder that submits the
         second highest Bid at the Auction shall be required to serve as the back-up bidder (the “Back-
         Up Bidder”) and keep such Back-Up Bidder’s last Bid (the “Back-Up Bid”) open and
         irrevocable until the earlier of (A) if a Proposed Sale, 5:00 p.m. Central Time on the date
         which is five days after the sale to the Successful Bidder becomes final and non-appealable;
         and (B) the closing of the Proposed Sale with the Successful Bidder (the “Outside Back-Up
         Date”); provided, that the Administrative Agent shall not be required to serve as a Back-Up
         Bidder. If after the Sale Hearing but prior to the Outside Back-Up Date for a Proposed Sale,
         the Successful Bidder fails to consummate or proceed with the relevant Proposed Sale
         because of a breach or failure to perform on the part of such Successful Bidder, the Back-Up
         Bidder will be deemed to have the new Successful Bid, and the Debtor will be authorized,
         without further order of the Bankruptcy Court, to consummate the Proposed Sale with the
         Back-Up Bidder. The Debtor will provide notice to the Consulting Parties of any failure by
         the Successful Bidder to close the Proposed Sale and the election to proceed to close a
         Proposed Sale with the Back-Up Bidder.

                  (k)     Right to Credit Bid. Any creditor that has a valid, perfected, unavoidable,
         and enforceable security interest (a “Security Interest”) in the Debtor’s assets (any such
         creditor, a “Secured Creditor”), which Security Interest is not subject to any contest or dispute
         in this chapter 11 case or otherwise, may make one or more credit bids for all or any portion
         of the secured claim(s) held by such Secured Creditor at the Auction, subject to the
         requirements of section 363(k) of the Bankruptcy Code (a “Credit Bid”). In order to qualify
         to Credit Bid, a Secured Creditor, other than the Administrative Agent on behalf of the
         Secured Parties, (i) must be a Qualified Bidder and a Credit Bid must qualify as a Qualified
         Bid, and (ii) that has a Security Interest in the assets being sold that is disputed, must have
         its Security Interests allowed prior to being able to submit a Credit Bid. The Administrative
         Agent, on behalf of the Secured Parties, shall be deemed a Qualified Bidder to the extent of
         their allowed secured claims described in Paragraph 3 of the Cash Collateral Order, and shall
         be permitted, but not have the obligation, to submit a Credit Bid on behalf of the Secured
         Parties. The Credit Bid may be submitted as a Back-Up Bid in the event that the sale to the
         Successful Bidder either does not close or the net proceeds from such sale are insufficient to

                                                    8
4822-7919-9436.7
          Case 20-34879 Document 55 Filed in TXSB on 10/12/20 Page 9 of 25




         indefeasibly satisfy the Obligations in full in cash, and such Credit Bid expressly states that
         it is being submitted solely for such purposes (an “Agent Backup Credit Bid”). If
         Administrative Agent submits a Credit Bid or an Agent Backup Credit Bid, it will promptly
         submit a form of agreement after the Auction to reflect the terms of the transaction
         compromising the Credit Bid or Agent Backup Credit Bid, as applicable. Unless otherwise
         provided herein, all Qualified Bids shall be cash bids. For the avoidance of all doubt, the
         failure of the Administrative Agent to make a Credit Bid shall in no way be deemed
         acceptance to the Proposed Sale or any Proposed Sales or otherwise impair the
         Administrative Agent’s rights to object to the Proposed Sale or Proposed Sales, or otherwise
         impair the Administrative Agent’s rights under Bankruptcy Code section 363(f) to withhold
         consent from any Proposed Sale or Proposed Sales that is/are not acceptable to it.

                 (l)       Jurisdiction: All bidders will be deemed to have consented to the exclusive
         jurisdiction of the Bankruptcy Court, consented to the Bankruptcy Court entering final orders
         and judgments, and waived any right to a jury trial in connection with any and all disputes
         relating to, arising from, or connected with the Auction, the marketing process, the Proposed
         Sale, and the construction and enforcement of any purchase agreement.

                 (m)     Reservation of Rights: Notwithstanding any term to the contrary in the
         Bidding Procedures, the Debtor, in consultation with the Consulting Parties, reserves the
         right to: (i) modify the Bidding Procedures at any time; (ii) determine which Qualified Bid,
         if any, is the highest or otherwise best offer; (iii) reject at any time, any bid that is:
         (a) inadequate or insufficient; (b) not in conformity with the requirements of the Bankruptcy
         Code, the Bidding Procedures, or the terms and conditions of the APA; or (c) contrary to the
         best interests of the Debtor, its estate, and creditors as determined by the Debtor after
         consultation with the Consulting Parties; and (iv) pursue a sale or other transaction through
         a chapter 11 plan.

C.       Stalking Horse and Bid Protections

         16.       In exercising of its business judgment, after consultation with the Consulting Parties,

the Debtor may, without any obligation to do so, select one or more bidders to act as a stalking horse

(each being a “Stalking Horse Bidder” with the relevant bid being a “Stalking Horse Bid”). Further, as

contemplated by the bidding Procedures Order, the Debtor will be permitted, but not directed, to incur

and pay a break-up fee in an amount not to exceed 4% of the cash component of a Stalking Horse Bid




                                                     9
4822-7919-9436.7
         Case 20-34879 Document 55 Filed in TXSB on 10/12/20 Page 10 of 25




and, in the Debtor’s discretion, an expense reimbursement of no more than $200,000.00 (together, the

“Break-Up Fee”). 6

         17.       If the Debtor declares one or more Stalking Horse Bidders, it will promptly file a

notice of the same with the Court, along with a copy of the Stalking Horse Bid(s) and the operative

asset purchase agreement (the “APA”) at least seven (7) days prior to the Bid Deadline. Parties in

interest will have five (5) days to object to the designation of the Stalking Horse Bid and any

proposed Break-Up Fee. Thereafter, if no objection is received or if the Court approves the

designation of a Stalking Horse Bidder after considering any objections, the related Break-Up Fee

will be paid upon out of the sale proceeds from the applicable sale or sales to a bidder or bidders

who are not the Stalking Horse Bidder(s).

D.       The Sale Notice, Auction, and APA

         18.       Within three (3) business days after entry of the Bidding Procedures Order, the

Debtor will serve copies of the Motion and Bidding Procedures Order, including (i) a copy of the

Bidding Procedures attached thereto as Appendix 1, and (ii) the notice of Bid Deadline, Auction,

and Sale Hearing, substantially in the form attached to the Bidding Procedures Order as

Appendix 2 (the “Sale Notice”) (collectively the “Bid Package”). The Debtor will serve the Bid

Package by first class U.S. mail, postage prepaid, upon the following (collectively, the “Bid Notice

Parties”): (a) all potential buyers previously identified or solicited by the Debtor or B. Riley and

any additional parties who have previously expressed an interest to the Debtor or B. Riley in


6
  As of the filing of this Motion, the Administrative Agent, through its counsel, has indicated that the Secured Parties
will consent to a Break-Up Fee of up to 3% of the purchase price, inclusive of any fees and expenses incurred by the
stalking horse bidder. As of the filing of this Motion, the Administrative Agent has not consented to the incurrence
or payment of any Break-Up Fee that (i) exceeds 3% in total of the cash consideration paid in any proposed sale,
(ii) is to be paid in the event that the Administrative Agent’s Credit Bid or Agent Backup Credit Bid is designated as
the highest and best bid, or (iii) is to be paid to any “insider” as defined in Section 101 of the Bankruptcy Code or any
other party with a relationship such that the Break-Up Fee was not actually necessary to induce the Stalking Horse
Bidder to serve in such capacity. The Administrative Agent reserves all rights to object to any proposed Break-Up
Fee on any basis in response to the Debtor’s designation of a Stalking Horse Bidder.

                                                          10
4822-7919-9436.7
         Case 20-34879 Document 55 Filed in TXSB on 10/12/20 Page 11 of 25




potentially acquiring the Assets, (b) other potentially interested parties identified by the Debtor or

its advisors; (c) the U.S. Trustee; (d) counsel to any statutory committee; (e) counterparties to the

Debtor’s executory contracts and unexpired leases; (f) any parties that have asserted a lien or

security interest against or any other interest in, including, without limitation, preferential purchase

rights or rights of first refusal on, any of the Debtor’s assets; (g) any taxing authorities related to

the Debtor’s assets; and (h) all parties who have requested notice in this case. 7

         19.       At the Auction, to the extent a Stalking Horse Bidder has been named, the initial

overbid must exceed such Stalking Horse Bid by the amount of the Break-Up Fee plus an

additional $100,000. Thereafter, or in the event no Stalking Horse Bidder has been named, the

minimum bidding increment (the “Subsequent Bids” and each a “Subsequent Bid”) shall be

$100,000. The amount of the Subsequent Bids may be increased or decreased by the Debtor, in

its discretion, in consultation with the Consulting Parties. The Auction shall continue in one or

more rounds of bidding and shall conclude after each participating bidder has had the opportunity

to submit one or more additional Subsequent Bid with full knowledge and written confirmation of

the then-existing highest bid or bids.

E.       Potential Assumed Contracts and Cure Notice

         20.       The Debtor may seek to assume and assign to the Successful Bidder certain

executory contracts and unexpired leases to be designated by the Successful Bidder. On or before

November 4, 2020, the Debtor proposes to file with the Court an initial schedule of executory

contracts and unexpired leases that may be assumed and assigned as part of the Proposed Sale (the

“Potential Assumed Contracts”). Concurrently therewith, the Debtor will serve a cure notice




7
 All such entities will also be served by electronic mail to the extent the Debtor and B. Riley have electronic mail
addresses for such parties.


                                                        11
4822-7919-9436.7
         Case 20-34879 Document 55 Filed in TXSB on 10/12/20 Page 12 of 25




substantially in the form attached to the Bidding Procedures Order as Appendix 3 (the “Cure

Notice”) upon each counterparty to the Potential Assumed Contracts (each, a “Counterparty”).

The Cure Notice shall identify the amounts, if any, that the Debtor believes are owed to each

Counterparty to a Potential Assumed Contract in order to cure any defaults that may exist under

such contract (the “Cure Amount”). Pursuant to the Bidding Procedures Order, the Cure Notice

shall also state the applicable date, time, and place of the Auction and Sale Hearing, and provide

the date and time by which any objection (the “Cure Objection”) to (i) the assumption and

assignment of the applicable Potential Assumed Contract on the basis of lack of adequate assurance

of future performance under section 365(b)(1) or (ii) the Cure Amount must be filed and served by

the Counterparty. If a contract or lease is assumed and assigned under the Proposed Sale, then

unless a Counterparty properly and timely files and serves a Cure Objection pursuant to the Cure

Notice, the Counterparty will receive payment from the Successful Bidder of the Cure Amount (if

any) as set forth in the Cure Notice consistent with the terms and procedures set forth in the APA

approved by the Court.

         21.       Prior to the commencement of the Sale Hearing, the Debtor shall file with the Court

a final schedule (the “Assumed Contract Schedule”) of executory contracts and unexpired leases

elected to be assumed by the Successful Bidder (the “Assumed Contracts”). At the Sale Hearing,

the Debtor shall seek authority to assume and assign the Assumed Contracts to the Successful

Bidder effective as of the closing of the Proposed Sale; provided, however, that the Successful

Bidder may remove or add any executory contract or unexpired lease to or from the Assumed

Contract Schedule at any time up to the closing of the Proposed Sale. The Counterparty to any

such addition or removal will be notified by written notice via first class U.S. mail by no later than

two (2) business days from such determination.



                                                   12
4822-7919-9436.7
         Case 20-34879 Document 55 Filed in TXSB on 10/12/20 Page 13 of 25




         22.       If at any time after service of the Cure Notice and before closing of the proposed

Sale the Debtor identify additional Potential Assumed Contracts not included in the initial Cure

Notice, the Debtor will serve a supplemental Cure Notice on the counterparties to the additional

Potential Assumed Contracts and such counterparties will have until the later of (i) 4:00 p.m.

Central Time on November 18, 2020; or (ii) ten (10) days from service of the supplemental Cure

Notice to object inclusion of the additional contract or lease.

                                 ARGUMENT AND AUTHORITIES

         A.     The Bidding Procedures are appropriate and ensure that the bidding process
is fair, reasonable, and will yield the maximum value to the Debtor and its estate, creditors,
stakeholders, and other parties in interest.

         23.       The Debtor respectfully submits that the Bidding Procedures meet the standard set

forth in section 363(b) for sales outside of the ordinary course of a debtor’s business. Section

363(b)(1) of the Bankruptcy Code provides that “[t]he trustee, after notice and a hearing, may use,

sell, or lease, other than in the ordinary course of business, property of the estate.” 11 U.S.C. §

363(b)(1).

         24.       This Court’s power under Bankruptcy Code section 363 is supplemented by section

105(a), which provides in relevant part that “[t]he Court may issue any order, process, or judgment

that is necessary or appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a). As

set forth below, the Debtor submits that it has satisfied the requirements of sections 105 and 363

as those sections have been construed by courts in the Fifth Circuit.

         25.       To approve a sale under section 363(b)(1) of the Bankruptcy Code, the Fifth Circuit

requires a debtor to show that the decision to sell the property outside of the ordinary course of

business was based on the debtor’s business judgment. See Inst’l Creditors of Cont’l Airlines, Inc.

v Cont’l Airlines, Inc. (In re Cont’l Airlines, Inc.), 780 F.2d 1223, 1226 (5th Cir. 1986); In re San

Jacinto Glass Indus., Inc., 93 B.R. 934, 944 (Bankr. S.D. Tex. 1988). A bankruptcy court is to

                                                   13
4822-7919-9436.7
         Case 20-34879 Document 55 Filed in TXSB on 10/12/20 Page 14 of 25




give deference to the business judgment of the trustee or debtor in possession when it deems the

sale to be appropriate. See Esposito v. Title Ins. Co. of Pa. (In re Fernwood), 73 B.R. 616, 621 n.2

(Bankr. E.D. Pa. 1987); see also In re Rodriguez, 353 B.R. 144, 149 (Bankr. N.D. Tex. 2006).

         26.       Once the Debtor articulates a valid business justification, its decision to sell

property out of the ordinary course of business enjoys a strong presumption “that in making a

business decision the directors of a corporation acted on an informed basis, in good faith and in an

honest belief that the action taken was in the best interests of the company.” Official Comm. of

Subordinated Bondholders v. Integrated Res., Inc. (In re Integrated Res., Inc.), 147 B.R. 650, 656

(S.D.N.Y. 1992) (quoting Smith v. Van Gorkom, 488 A.2d 858, 872 (Del. 1985)). Therefore, any

party objecting to the Debtor’s proposed asset sale must make a showing of “bad faith, self-interest,

or gross negligence.” See id. at 656; see also In re Idearc Inc., 423 B.R. 138, 162 (Bankr. N.D.

Tex. 2009) (“In the absence of a showing of bad faith or an abuse of business discretion,” a court

will not alter a debtor’s business judgment while analyzing a debtor’s decision to assume/reject

contracts).

         27.       The paramount goal in any proposed sale of property of a debtor’s estate is to

maximize the proceeds received by the estate. See Cadle Co. v. Moore (In re Moore), 608 F.3d

253, 263 (5th Cir. 2010) (debtor in possession “has the duty to maximize the value of the estate”);

Commodity Futures Trading Comm’n v. Weintraub, 471 U.S. 343, 352 (1985) (same). Thus, it is

appropriate to approve bidding procedures that benefit a debtor’s estate by maximizing the value

of the debtor’s assets. See In re TM Vill., Ltd., No. 18-32770, 2019 WL 1004571, at *10 (Bankr.

N.D. Tex. Feb. 28, 2019) (“As long as the sale appears to enhance a debtor’s estate, court approval

of a debtor-in-possession’s decision to sell should only be withheld if the debtor’s judgment is

clearly erroneous, too speculative, or contrary to the provisions of the Bankruptcy Code”) (quoting



                                                  14
4822-7919-9436.7
         Case 20-34879 Document 55 Filed in TXSB on 10/12/20 Page 15 of 25




Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1309 (5th Cir. 1985)); In re Edwards,

228 B.R. 552, 561 (Bankr. N.D. Pa. 1998); In re Tex. Rangers Baseball Partners, 431 B.R. 706,

711 (Bankr. N.D. Tex. 2010); Integrated Res. Inc., 147 B.R. at 659.

         28.       The Debtor has sound business justifications for pursuing a Transaction and seeking

approval of the Bidding Procedures at this time. The Debtor believes that the Bidding Procedures

will set the parameters by which the value of the Debtor’s assets and the overall transaction value

may be established and tested. The Bidding Procedures will thus create a competitive and fair

bidding process and increase the likelihood that the value of the Assets are maximized.

         29.       The Debtor also believes that the Bidding Procedures will promote active bidding

from seriously interested parties, and will dispel any doubt as to the highest and best offer

reasonably available for the Debtor’s assets (or the businesses, to the extent there is a going

concern transaction). The Bidding Procedures will allow the Debtor to conduct the Auction in a

controlled, fair, and open fashion that will encourage participation by financially capable bidders

who demonstrate an ability to close the Proposed Sale. The Debtor believes that the Bidding

Procedures will encourage bidding, are consistent with other procedures previously approved by

courts in this and other districts, and are appropriate under the relevant legal standards. See

generally, e.g., In re GGI Holdings, LLC, Case No. 20-31318 (Bankr. N.D. Tex. June 11, 2020);

In re Walker County Hospital Corp., Case No. 19-36300 (Bankr. S.D. Tex. Nov. 14, 2019) [Docket

No. 67]; In re Epic Companies, LLC, Case No. 19-34752 (Bankr. S.D. Tex. Oct. 3, 2019) [Docket

No. 227]; In re Lockwood Holdings, Inc., Case No. 18-30197 (Bankr. S.D. Tex. Jul. 17, 2018)

[Docket No. 513].




                                                   15
4822-7919-9436.7
         Case 20-34879 Document 55 Filed in TXSB on 10/12/20 Page 16 of 25




       B.     The form and manner of notice of the Bidding Procedures, the Auction, and
the Sale Hearing are reasonable, adequate, and appropriate.

         30.       The Debtor requests that the Court schedule two hearings in connection with this

Motion: first, a hearing to consider and approve the Bidding Procedures and schedule the Auction,

Sale Hearing, and related deadlines; and second, the Sale Hearing itself.

         31.       As set forth above, the Debtor will serve the Bid Package and Sale Notice on the

Bid Notice Parties within three (3) days of entry of the Bidding Procedures Order. The date for

the Sale Hearing —November 30, 2020—complies with Bankruptcy Rules 2002(a)(2), 6004, and

6006(c), as such date will be more than twenty one (21) days after service of the Bid Package.

Further, the materials in the Bid Package will comply with Bankruptcy Rules 2002(c)(1) and

6004(f)(1), as the same will contain the information required by such Bankruptcy Rules. As a

result, the Debtor respectfully submits that the Bid Package and the Sale Notice satisfy the notice

and information requirements of Bankruptcy Rules 2002, 6004, and 6006(c), and section 363 of

the Bankruptcy Code, and that such notice is good and sufficient in that no other or further notice

is required.

      C.      The Break-Up Fee is reasonable and necessary to ensure maximum value for
the Debtor’s assets.

         32.       As has been demonstrated over the years, obtaining a stalking horse bidder is often

key to a successful, efficient, and value-maximizing sale process. The presence of a stalking horse

sets a floor for the auction and encourages bidding, thereby maximizing the seller’s return. To

receive this benefit, however, the Debtor needs to be able to compensate a Stalking Horse Bidder

for the risk it takes by (i) entering into an agreement that is subject to higher and better offers

without any assurances that its transaction will ultimately be consummated, (ii) exposing its bid to

the market, and (iii) standing by its bid commitment while the marketing and sale process plays

itself out. The Debtor, therefore, requests that the Court approve the Break-Up Fee.

                                                   16
4822-7919-9436.7
         Case 20-34879 Document 55 Filed in TXSB on 10/12/20 Page 17 of 25




         33.       Break-up fees and other bid protections are a normal and customary—and

sometimes necessary—component of sales outside the ordinary course. Integrated Res., 147 B.R.

at 659-60 (“[B]ecause the directors of a corporation have a duty to encourage bidding, break-up

fees can be necessary to discharge the directors’ duties to maximize value”) (emphasis in original);

See, e.g., In re GGI Holdings, LLC, Case No. 20-31318 (HDH) (Bankr. N.D. Tex. June 11, 2020)

(approving break-up fee of 3% for an insider purchaser under similarly short timelines); In re

Lockwood Holdings, Inc., Case No. 18-30197 (DRJ) (Bankr. S.D. Tex. July 17, 2018) (approving

break-up fee of 3% for potential stalking horse(s) to be named later); In re Stone Energy Corp.,

Case No 16-26390 (MI) (Bankr. S.D. Tex. Jan. 18, 2017) [Docket No. 316] (approving a break-up

fee in the amount of $10,800,00, or 3% of the purchase price); In re CXM, Inc., 307 B.R. 94, 104

(Bankr. N.D. Ill. 2004) (approving a $200,000 break-up fee protecting stalking horse bidder); In

re Outboard Marine Corp., Case No. 00-37405-EIK-11 (Bankr. N.D. Ill. Jan. 10, 2001) [Docket

No. 217] (authorizing payment of a 3% break-up fee to potential bidders); In re 995 Fifth Ave.

Assoc., L.P., 96 B.R. 24, 28-29 (Bankr. S.D.N.Y. 1989) (finding that $500,000 break-up fee was

not unreasonable absent evidence that it chilled the bidding).

         34.       To warrant approval of break-up fees and expenses, the Fifth Circuit in Asarco

required a showing that the requested fees and expenses are supported by a sound business

justification. Asarco, Inc., v. Elliot Mgmt. (In re Asarco, LLC), 650 F.3d 593, 597-98, 602-03 n. 9

(5th Cir. 2011) (favoring business judgment standard governing use of assets outside of ordinary

course of business, rather than the standard for administrative expenses, in assessing propriety of

fees and expenses incurred by bidders).

         35.       Here, the Debtor asserts that the proposed Break-Up Fee, of up to 4% of the

purchase price and $200,000 in out-of-pocket expenses, will be within the range of reasonableness



                                                 17
4822-7919-9436.7
         Case 20-34879 Document 55 Filed in TXSB on 10/12/20 Page 18 of 25




and supported by a sound business justification. Generally speaking, courts have found break-up

fees to be reasonable, and approved the same, ranging up to approximately five percent (5%) of

the consideration to be received. See Integrated Res., 147 B.R. at 662 (noting expert testimony

that 3.3% is industry average for break-up fees); see also, e.g., In re GGI Holdings, LLC, Case No.

20-31318 (HDH) (Bankr. N.D. Tex. June 11, 2020) (approving 3% break-up fee); In re Stone

Energy Corp., No. 16-36390 (MI) (Bankr. S.D. Tex. Jan. 18, 2017) (approving 3% break-up fee);

In re UGHS Senior Living, Inc., No. 15-80399 (DRJ) (Bankr. S.D. Tex. Nov. 24, 2015) (approving

3% break-up fee and 1% expense reimbursement); In re Enron Corp., No. 01-16034 (AJG) (Bankr.

S.D.N.Y., Apr. 8, 2004) (approving break-up fee equal to 5% of the purchase price); In re

TransCom USA Mgmt Co., L.P., No. 01-35158 (KKB) (Bankr. S.D. Tex., Feb. 12, 2002).

         36.       The Debtor, in its business judgment, believes it is reasonable and appropriate to

provide the requested Break-Up Fee, which is consistent with other break-up fees approved in this

District, as set forth above. As explained above, the Administrative Agent disputes the Debtor’s

assertions regarding the reasonableness of the proposed Break-Up Fee and reserves all rights to

challenge the same if and when the Debtor designates a Stalking Horse Bidder.

       D.      Any Proposed Sale Should be Approved Free and Clear of Liens, Claims,
Interests, and Encumbrances.

         37.       Under section 363(f) of the Bankruptcy Code, a debtor in possession may sell

property free and clear of any lien, claim, interest, or encumbrance in such property if, among

other things:

                   (1)    applicable nonbankruptcy law permits sale of such property free and clear of
                          such interest;

                   (2)    such entity consents;

                   (3)    such interest is a lien and the price at which such property is sold is greater
                          than the aggregate value of all liens on such property;


                                                    18
4822-7919-9436.7
         Case 20-34879 Document 55 Filed in TXSB on 10/12/20 Page 19 of 25




                   (4)    such interest is in bona fide dispute; or

                   (5)    such entity could be compelled, in a legal or equitable proceeding, to accept
                          a money satisfaction of such interest.

11 U.S.C. § 363(f).

         38.       Because section 363(f) is stated in the disjunctive, satisfaction of any one of its five

requirements will suffice for approval of the proposed sale. See, e.g., In re Partners Oil Co., 216

B.R. 399, 401 (Bankr. S.D. Tex. 1998) (allowing a sale free and clear of liens when just one of the

subsections of 363(f) were met); In re Collins, 180 B.R. 447, 449-50 (Bankr. E.D. Va. 1995)

(“Section 363(f) is phrased in the disjunctive, such that only one of the enumerated conditions

must be met in order for the Court to approve the proposed sale”); Scherer v. Fed. Nat’l Mortg.

Ass’n (In re Terrace Chalet Apts., Ltd.), 159 B.R. 821, 827 (N.D. Ill. 1993) (sale extinguishes liens

under section 363(f) as long as one of the five specified exceptions applies).

         39.       Section 363(f) permits the Proposed Sale to proceed free and clear of all liens,

claims, interests, and encumbrances, except for any liabilities specifically assumed by the

Successful Bidder. Each lien, claim, interest, or encumbrance that is not the result of an assumed

liability satisfies at least one of the five conditions of section 363(f) of the Bankruptcy Code.

Indeed, the Debtor believes that none of the Secured Parties will oppose the underlying Sale at the

Sale Hearing, because they will either be paid in full in cash from the sale proceeds (or will be

paid an agreed upon amount), or the ultimate sale price will be sufficient to gain the Secured

Parties’ consent. 11 U.S.C. § 363(f)(2). To the extent the Debtor seeks to sell any Assets on which

an entity other than one of the Secured Parties has a lien, such party will receive the Sale Notice

and will have an opportunity to object. Further, to the extent one of the Secured Parties or any

other entity with a lien on any assets to be sold has an objection to the Sale, but the Debtor

nonetheless decides to proceed with the Proposed Sale over such objection, the Debtor will present


                                                     19
4822-7919-9436.7
         Case 20-34879 Document 55 Filed in TXSB on 10/12/20 Page 20 of 25




appropriate evidence and lay the necessary foundation at the Sale Hearing to support approval of

the Proposed Sale.

         40.       The Debtor further submits that any lien, claim, interest, or encumbrance will be

adequately protected by attachment to the net proceeds of the Sale, in the same order of priority as

existed prior to the Petition Date, and all parties’ rights to object to such Sale are preserved.

Accordingly, the Debtor requests that the Proposed Sale to the Successful Bidder be free and clear

of all liens, claims, interests, and encumbrances, with such liens, claims, and encumbrances to

attach to the proceeds of the Proposed Sale to the extent such proceeds are not otherwise paid to

the Administrative Agent for the benefit of the Secured Parties.

       E.     The Stalking Horse, or the Successful Bidder, is a good faith purchaser
pursuant to section 363(m) of the Bankruptcy Code, and the Proposed Sale should be deemed
not avoidable pursuant to section 363(n) of the Bankruptcy Code.

         41.       Section 363(m) of the Bankruptcy Code provides:

                   The reversal or modification on appeal of an authorization under subsection
                   (b) or (c) of this section of a sale or lease of property does not affect the
                   validity of a sale or lease under such authorization to an entity that
                   purchased or leased such property in good faith, whether or not such entity
                   knew of the pendency of the appeal, unless such authorization and such sale
                   or lease were stayed pending appeal.

         42.       While the Bankruptcy Code does not define “good faith,” the Fifth Circuit has held

that a good faith purchaser is one who “purchases the assets for value, in good faith, and without

notice of adverse claims.” Hardage v. Herring Nat’l Bank, 837 F.2d 1319, 1323 (5th Cir.

1988) (quoting Willemain v. Kivitz (In re Willemain), 764 F.2d 1019, 1023 (4th Cir. 1985)).

Furthermore, the good faith status of a purchaser can be destroyed with evidence of “fraud,

collusion between the purchaser and other bidders or the trustee, or an attempt to take grossly

unfair advantage of other bidders.” TMT Procurement Corp. v. Vantage Drilling Co. (In re TMT

Procurement Corp.), 764 F.3d 512, 521 (5th Cir. 2014).


                                                    20
4822-7919-9436.7
         Case 20-34879 Document 55 Filed in TXSB on 10/12/20 Page 21 of 25




         43.       The Debtor submits, and will present evidence at the Sale Hearing that, the

Proposed Sale is an arms’ length transaction, in which the Successful Bidder and the Debtor at all

times acted in good faith. In connection with approval of the proposed Sale, the Debtor requests

that the Court make a finding that the Successful Bidder is a good faith purchaser and entitled to

the protections of section 363(m) of the Bankruptcy Code.

      F.      The assumption, assignment, and cure procedures relating to the Assumed
Contracts are appropriate and should be approved.

         44.       In connection with the Proposed Sale, the Debtor seeks authority to assume and

assign the Assumed Contracts (if any) to the Successful Bidder. In the event the Debtor seeks to

assume and assign any contracts or leases, the Debtor will file and serve the Cure Notice no later

than November 4, 2020, subject to amendment and supplementation prior to the Sale Hearing. The

Debtor requests that objections, if any, to the Cure Amount be filed by no later than November 18,

2020, and objections, if any, to the assumption and assignment of the Assumed Contracts on any

other grounds be filed by no later than November 27, 2020. If an objection to the assumption and

assignment of the Assumed Contracts or to the Cure Notice and any Cure Amount cannot be

resolved consensually among the parties, then the Debtor requests that the Court set a hearing to

determine such matters as soon thereafter as is practicable, with notice only to the objecting party

and those parties who have filed a notice of appearance. The Cure Amounts set forth in the Cure

Notice shall be binding on all parties unless an objection thereto is timely filed and served. The

failure to timely file and serve an objection shall be deemed consent to the assumption and

assignment of the Assumed Contracts and to the Cure Amount, and any and all objections thereto

shall be deemed forever released and waived as of the date of the Sale Hearing.

         45.       Section 365(f)(2) of the Bankruptcy Code provides that:

                   [t]he trustee may assign an executory contract or unexpired lease of the
                   debtors only if –

                                                  21
4822-7919-9436.7
         Case 20-34879 Document 55 Filed in TXSB on 10/12/20 Page 22 of 25




                          (A)     the trustee assumes such contract or lease in accordance
                   with the provisions of this section; and
                           (B)    adequate assurance of future performance by the assignee of
                   such contract or lease is provided, whether or not there has been a default
                   in such contract or lease.

         46.       Section 365(a) of the Bankruptcy Code provides that a debtor in possession,

“subject to the court’s approval, may assume or reject any executory contract or unexpired lease

of the debtor.” 11 U.S.C. § 365(a). The standard governing bankruptcy court approval of a

debtor’s decision to assume or reject executory contracts or unexpired leases of nonresidential real

property is whether the debtor’s reasonable business judgment supports assumption or rejection.

See NLRB v. Bildisco & Bildisco, 465 U.S. 513, 523 (1984); see also Tex. Health Enters. Inc. v.

Lytle Nursing Home (In re Tex. Health Enters. Inc.), 72 F. App’x 122, 127 (5th Cir. 2003) (“[T]he

bankruptcy code makes it clear that it is the choice of the debtor-in-possession, and not the

bankruptcy court, to assume or reject an executory contract”); In re Armstrong World Indus., Inc.,

348 B.R. 136, 162 (Bankr D. Del. 2006).

         47.       Section 365(b)(1) of the Bankruptcy Code, in turn, codifies the requirements for

assuming an unexpired lease or executory contract of a debtor:

                   (b)(1) If there has been a default in an executory contract or unexpired
                   lease of the debtor, the trustee may not assume such contract or lease unless,
                   at the time of assumption of such contract or lease, the trustee –
                      (A)       cures, or provides adequate assurance that the trustee will
                      promptly cure, such default . . . ;
                      (B)         compensates, or provides adequate assurance that the trustee
                      will promptly compensate, a party other than the debtor to such contract
                      or lease, for any actual pecuniary loss to such party resulting from such
                      default; and
                      (C)        provides adequate assurance of future performance under
                      such contract or lease.

         48.       Courts give the phrase “adequate assurance of future performance” in section

365(b)(1) a “practical, pragmatic construction.” See, e.g., Appeal of Ill. Inv. Tr. v. Allied Waste

                                                    22
4822-7919-9436.7
         Case 20-34879 Document 55 Filed in TXSB on 10/12/20 Page 23 of 25




Indus., Inc. (In re Res. Tech. Corp.), 624 F.3d 376, 383-84 (7th Cir. 2010) (adequate assurance

required showing that performance was more likely to occur than not); EBG Midtown S. Corp. v.

McLaren/Hart Envtl Eng’g Corp. (In re Sanshoe Worldwide Corp.), 139 B.R. 585, 592 (S.D.N.Y.

1992) (the presence of adequate assurance should be “determined under the facts of each particular

case”); In re Fifth Ave. Originals, 32 B.R. 648, 652 (Bankr. S.D.N.Y. 1983) (holding that adequate

assurance was furnished on two separate grounds). The phrase “adequate” assurance is not

synonymous with “total” assurances. See, e.g., In re Prime Motor Inns Inc., 166 B.R. 993, 997

(Bankr. S.D. Fla. 1994) (“[a]lthough no single solution will satisfy every case, the required

assurance will fall considerably short of an absolute guarantee of performance”); Carlisle Homes,

Inc. v. Azzari (In re Carlisle Homes, Inc.), 103 B.R. 524, 538 (Bankr. D. N.J. 1988) (“the required

assurance will fall considerably short of an absolute guarantee of performance”); In re Natco

Indus., Inc., 54 B.R. 436, 440 (Bankr. S.D.N.Y. 1985) (“[I]t does not mean absolute insurance that

the debtor will thrive and make a profit”).

         49.       To the extent the Successful Bidder desires the Debtor to assume and assign some

or all of the Debtor’s executory contracts or unexpired leases, the Debtor has determined that such

assumption and assignment is an exercise of sound business judgment and is in the best interests

of the Debtor, its estate, and creditors. To the extent that any defaults exist under any Assumed

Contract, the Debtor will cure, or make provisions for the cure of, any such default, as set forth in

the Cure Notice.

                                                NOTICE

         50.       The Debtor will provide notice of this Motion to: (a) the Office of the United States

Trustee for the Southern District of Texas; (b) counsel for the Secured Parties; (c) counsel for the

Stalking Horse Bidder; (d) the holders of the 30 largest unsecured claims against the Debtor; and

(e) any party that has requested notice pursuant to Bankruptcy Rule 2002.

                                                    23
4822-7919-9436.7
         Case 20-34879 Document 55 Filed in TXSB on 10/12/20 Page 24 of 25




                            WAIVER OF BANKRUPTCY RULE 6004(h)

         51.       In light of the Milestones and the need to comply therewith, as well as the need and

desire to move swiftly towards closing of the sale, the Debtor requests that the Court waive the

fourteen (14) day stay period under Bankruptcy Rule 6004(h).

                                        NO PRIOR REQUEST

         52.       No prior request for the relief sought in this Motion has been made to this or any

other court.

                                            CONCLUSION

         WHEREFORE, the Debtor respectfully requests that the Court: (A) enter an Order

(i) approving the Bidding Procedures and the Break-Up Fee; (ii) scheduling the Auction Hearing

and associated deadlines; and (iii) approving the form and manner of notice of the Auction and the

Sale Hearing and certain bidding protections as described herein; (B) enter a second Order, at the

Sale Hearing (to the extent a Sale Hearing occurs), (x) authorizing and approving the Proposed

Sale free and clear of liens, claims, interests, and encumbrances to the Successful Bidder, (y)

approving the assumption and assignment of the Assumed Contracts, and (z) approving the

assumption of the assumed liabilities by the Successful Bidder; and (C) grant such other and further

relief as may be just and proper.

                            [Remainder of this page intentionally left blank]




                                                    24
4822-7919-9436.7
         Case 20-34879 Document 55 Filed in TXSB on 10/12/20 Page 25 of 25




Respectfully submitted this 12th day of October, 2020.

                                              GRAY REED

                                              By: /s/ Paul D. Moak
                                                 Paul D. Moak
                                                 Texas Bar No. 00794316
                                                 Aaron M. Kaufman
                                                 Texas Bar No. 24060067
                                                 Lydia R. Webb
                                                 Texas Bar No. 24083758
                                              1300 Post Oak Blvd., Suite 2000
                                              Houston, Texas 77056
                                              Telephone: (713) 986-7000
                                              Facsimile:    (713) 986-7100
                                              Email:        pmoak@grayreed.com
                                                            akaufman@grayreed.com
                                                            lwebb@grayreed.com

                                              PROPOSED COUNSEL TO THE DEBTOR



                                 CERTIFICATE OF SERVICE

       I do hereby certify that on October 12, 2020 a true and correct copy of the foregoing
pleading was served via CM/ECF to all parties authorized to receive electronic notice in this case
and on the parties appearing on the attached service list via first class U.S. mail, postage prepaid.

                                               /s/ Paul D. Moak
                                               Paul D. Moak




                                                 25
4822-7919-9436.7
